Citation Nr: 0218049	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
April 1946.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the RO in Baltimore, 
Maryland which, in pertinent part, denied entitlement to a 
TDIU rating; the veteran appealed this determination.  The 
Board conducted additional evidentiary development in 
September 2002.  

During the course of the appeal, in a December 2001 rating 
decision, the RO assigned an increased 60 percent rating 
for the veteran's service-connected bilateral hearing 
loss.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran's established service-connected 
disabilities include bilateral hearing loss (60 percent 
disabling), anxiety reaction with depressive and 
hypochondriacal features (50 percent disabling), tinnitus 
(10 percent disabling), pharyngitis (noncompensable), 
rhinitis (noncompensable), and sinusitis (noncompensable).  
He has a high school education, work experience as a 
salesman, an inspector, and a handyman, and is unemployed.  
He has been unable to perform more than marginal 
employment for many years.

3.  The veteran is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone several VA examinations, and he 
has been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the March 2001 letter to the veteran, in the initial 
rating decision dated in May 2001, in the December 2001 
statement of the case, and in the September 2002 letter to 
the appellant have provided the appellant with sufficient 
information regarding the applicable regulations.  The 
appellant has submitted written arguments, and pertinent 
medical records have been obtained.  Based on the entire 
record, the Board finds that all relevant evidence has 
been developed to the extent possible, and the notice and 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Factual Background

The veteran's established service-connected disabilities 
include bilateral hearing loss, rated 60 percent 
disabling, anxiety reaction with depressive and 
hypochondriacal features, rated 50 percent disabling, 
tinnitus, rated 10 percent disabling, pharyngitis, rated 
noncompensable, rhinitis, rated noncompensable, and 
sinusitis, rated noncompensable.

In an income-net worth and employment statement dated in 
March 1976, the veteran said he became totally disabled in 
1973.  He said he formerly worked for Goodwill Publishing 
Company for 30 months as a salesman on commission.  He 
also worked in quality control for Martin Aircraft Company 
for a year.  He related that since he became totally 
disabled, he had been self-employed performing general 
home repair.  He said he had to quit his last job or self-
employment due to his physical condition.  He stated that 
he had received his high school equivalency diploma.

A report of a June 1976 VA psychiatric examination shows 
that the veteran reportedly used to do a few odd jobs but 
had not done anything for about 18 months.

A May 1982 report of contact in the veteran's vocational 
rehabilitation folder reveals that the veteran reported 
that he had a high school equivalency diploma, and that he 
had been unemployed for the past 15 years.  In a July 1982 
VA form entitled "Counseling Record - Personal 
Information", he reported that he had attended city 
college.  He said he previously worked as an inspector of 
precision parts at Bendix Aviation, as a salesman, and 
performing home repair work.  He said he was laid off from 
his position as a quality control inspector in 1958.  A 
July 1982 VA counseling record reflects that the veteran 
was evaluated for vocational rehabilitation purposes.  The 
veteran stated that his nerves, in combination with other 
physical problems, caused him to be "useless".  It was 
noted that he was currently working as a handyman on a 
very occasional basis, and that his last formal job was as 
a quality control inspector in 1958.  Prior to that time, 
he worked as a salesman.  It was determined that the 
veteran had an employment handicap as his service-
connected anxiety reaction caused limitations on his 
employability as his ability to work under stress was 
limited and as he had no skills to qualify him for 
suitable employment.

By a statement dated in October 1994, the veteran said he 
last worked full-time in 1957-1958, and he became too 
disabled to work "15 years ago".  He said he did not leave 
his last job because of his disability.

VA outpatient treatment records dated from December 2000 
to October 2002 reflect treatment for a variety of 
conditions, including degenerative joint disease of the 
cervical and lumbar spine, depression, benign prostatic 
hypertrophy, gastritis, chronic anemia, an upper 
respiratory infection, and irritable bowel syndrome.  Such 
records reflect ongoing treatment for chronic neck and 
shoulder pain as well as depression and anxiety.  A 
January 2001 treatment note shows that the veteran 
reported that his current episode of depression had lasted 
for a year and a half, and had worsened in the past 6 
months.  He reported fleeting suicidal ideation, but was 
not currently suicidal.  The examiner prescribed anti-
depressant medication.  Subsequent records show that the 
veteran continues to take anti-depressant and anti-anxiety 
medication.  A February 2001 podiatry note shows that the 
veteran was a Latin and ballroom dance instructor and 
danced at least 3 times weekly.  An April 2001 treatment 
record shows that the veteran was given a rolling walker 
to replace his cane.

In January 2001 the veteran filed a claim for a TDIU 
rating, asserting that he could not work due to his 
service-connected bilateral hearing loss and anxiety.  He 
reported he last worked in 1950-1952, at Martin (now 
Lockheed) Aircraft Company, where he was employed as an 
inspector.  He said his disability affected full-time 
employment in 1950-1952, and that he became too disabled 
to work at that time.  He said he left his last job due to 
his disability.  He related that he had not been under a 
doctor's care or hospitalized within the past 12 months.  
He stated that he completed 4 years of high school, and he 
did not report any additional training.  He said he quit 
his job at Martin due to his hearing disability.

At an April 2001 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 1,000, 2,000, 3,000 and 4,000 hertz as 30, 90, 
105, and 105 respectively, in the right ear (for an 
average of 83); and 25, 65, 95, and 95 in the left ear 
(for an average of 70).  His Maryland speech recognition 
score was 48 percent correct in the right ear, and 56 
percent correct in the left ear.  The diagnosis was mild 
to profound sensorineural hearing loss, bilaterally.  His 
word recognition ability was severely limited bilaterally.

At a May 2001 VA psychiatric examination, the veteran 
spoke extensively about his numerous somatic complaints, 
which the examiner stated were too detailed to list in the 
examination report.  The veteran said his mood was tense 
and nervous.  On examination, there was no evidence of any 
psychotic thought processes.  Auditory and visual 
hallucinations were denied.  Judgment and insight both 
appeared poor.  The content of the veteran's speech 
focused almost exclusively on his extensive somatic 
complaints.  It was noted that the veteran had recently 
begun receiving psychiatric treatment in January 2001, and 
that his medication was reportedly helping a little bit.  
The diagnosis was generalized anxiety disorder, and the 
global assessment of functioning (GAF) was 51.  The 
examiner indicated that the veteran's complaints did not 
appear to have increased since his 1974 VA examination.  
The examiner noted that he had reviewed the veteran's 
claims file and medical records, and that the veteran's 
history suggested that he had been unemployable for the 
most part since 1957 and that the unemployability was not 
due primarily to his psychiatric condition.

By a statement dated in September 2001, the veteran said 
he last worked full-time from 1959-1960, that he became 
too disabled to work in 1975, and that his disabilities of 
hearing loss, anxiety and depression had affected his 
full-time employment in 1975.  He said he did not leave 
his last job or self-employment because of his disability.  
He said he was 79 years old, he had not worked since 1975, 
and that there were no employment situations for someone 
his age.  He also stated that he had disabilities which 
kept him from working, and then mentioned that he had been 
treated for neck and back disabilities.

At a September 2002 VA psychiatric examination, the 
veteran reported that his physical condition had worsened 
in recent years and that his mood and anxiety had also 
worsened.  He reported that he was isolated and did not 
have friends or family members to help him with errands or 
chores.  The examiner noted that the veteran drove himself 
to the examination, and that the veteran reported that he 
tried not to drive often as this activity had become 
difficult in recent months.  He reported treatment for 
anxiety, depression, bilateral hearing loss, high blood 
pressure, high cholesterol, and heart problems.  He said 
he last worked in 1956, and subsequently performed 
handyman jobs until 1988 or 1990, after which time he had 
not done any jobs at all.  On examination, the veteran was 
well-oriented times three.  He seemed moderately depressed 
and anxious and on several occasions was at the edge of 
tears.  He denied suicidal or homicidal ideations, 
intentions or plans.  No obsessive-compulsive or phobic 
phenomena were present, and no abnormalities in his 
thought processes were noted.  Cognitive functions were 
within normal limits except for mild difficulties with 
recent memory, and mild to moderate difficulties of 
attention and concentration.  Insight and judgment were 
well preserved.  The Axis I diagnoses were depression, not 
otherwise specified (NOS), anxiety disorder NOS, and mild 
cognitive difficulties.  The GAF was 62.  The examiner 
opined that the veteran's allegations of worsening anxiety 
and depressive conditions were credible.

At an October 2002 VA ear disease examination, the veteran 
complained of bilateral hearing loss.  He said he had been 
using hearing aids for the past 20 years, but they did not 
help him much.  He complained of nearly continuous ringing 
in both ears.  He also complained of intermittent left ear 
pain, which had been treated in the past, and of pain and 
pressure around the sinuses, postnasal drainage, and  
intermittent difficulty breathing out of the nose due to 
congestion.  The diagnoses were bilateral sensorineural 
hearing loss, tinnitus secondary to high frequency 
sensorineural hearing loss in both ears, a deviated nasal 
septum, status post nasal septal reconstruction, chronic 
rhinitis (probably allergic), and chronic sinusitis.  The 
examiner opined that the veteran was not unemployable due 
to his hearing loss and sinus condition.

Analysis

The veteran contends that he is unemployable as a result 
of his service-connected disabilities.

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  Where 
these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).

For a veteran to prevail on a claim for a TDIU rating, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19 (2002).

The veteran's established service-connected disabilities 
include bilateral hearing loss, rated 60 percent 
disabling, anxiety reaction with depressive and 
hypochondriacal features, rated 50 percent disabling, 
tinnitus, rated 10 percent disabling, pharyngitis, rated 
noncompensable, rhinitis, rated noncompensable, and 
sinusitis, rated noncompensable.  The veteran's combined 
disability rating is 80 percent.  38 C.F.R. § 4.25 (2002).  
The veteran therefore satisfies the percentage rating 
standards for individual unemployability benefits.

The evidence reflects that the veteran has a high school 
equivalency diploma and has not held a regular job for 
many years, although his statements have been 
contradictory as to exactly when he became disabled and 
unable to work.  Records show that at least as recently as 
the 1980s, he was performing sporadic handyman work.  
Recent medical records reflect that the veteran's service-
connected bilateral hearing loss and anxiety have 
worsened, as he now has severely limited word-recognition 
ability due to his hearing loss, and takes anti-depressant 
and anti-anxiety medication on a regular basis.  Although 
some of the veteran's inability to work is clearly due to 
non-service-connected conditions, the Board finds that 
there is considerable evidence that the veteran is now 
unemployable as a result of his service-connected 
disabilities.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b) (West Supp. 2002), the Board finds that the 
evidence demonstrates that the veteran is unemployable as 
a result of his service-connected disabilities.  Thus a 
TDIU rating is warranted.

ORDER

Entitlement to a TDIU rating is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

